Court of Appeals, State of Michigan

                                               ORDER
                                                                              Brock A. Swartzle
 PF v JF                                                                        Presiding Judge

 Docket No.    351461                                                         Jane E. Markey

 LC No.        2019-009260-PP                                                 Jonathan Tukel
                                                                                Judges


              The February 25, 2021 published opinion is hereby AMENDED to correct a clerical error:
The paragraph that begins at the bottom of page 5 of the opinion is corrected to read:

                       In this case, had petitioner sought a PPO on the basis of the same five
       incidents that were presented to the St. Clair circuit court and nothing more, then the
       doctrine of res judicata would plainly have applied and precluded petitioner from obtaining
       a PPO. Petitioner, however, alleged a sixth incident that had not been, and could not have
       been, alleged in the St. Clair circuit court. And those new allegations regarding the sixth
       incident, in our view, opened the door for consideration of the prior five incidents in
       conjunction with the sixth incident.

              In all other respects, the February 25, 2021 opinion remains unchanged.

               The clerk is directed to send a copy of this order the Michigan Supreme Court Reporter so
that this amendment can be incorporated during the publication process.



                                                          _______________________________
                                                           Presiding Judge




                                 March 12, 2021